COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                  NO. 02-11-00068-CV


IN THE INTEREST OF D.L.S.,
K.M.S., D.D.T., AND D.S.T.


                                       ------------

          FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      On January 21, 2011, the trial court signed the final order terminating

Appellant L.M.S.’s parental rights to her four children. Appellant filed her notice

of appeal on February 11, 2011.          In May 2011, we granted the motion to

withdraw filed by Appellant’s retained counsel, and we abated the appeal for the

trial court to conduct a hearing to determine whether Appellant wished to

continue the appeal and whether Appellant is indigent. The trial court determined

that Appellant is not indigent.


      1
       See Tex. R. App. P. 47.4.
        On July 11, 2011, we advised Appellant that because she did not pay or

make arrangements to pay for the reporter’s record, we would consider and

decide the issues on appeal that did not require a reporter’s record. In the same

letter we advised Appellant that her brief was due by August 1, 2011.       On that

date, Appellant filed a motion for extension of time to file her brief, and we

extended the due date for Appellant’s brief to August 31, 2011. On September 2,

2011, Appellant filed a second motion for extension of time to file her brief, and

we again extended the due date for Appellant’s brief, this time to September 30,

2011.

        On October 11, 2011, Appellant filed a third motion for extension of time to

file her brief. On October 13, 2011, we issued an order denying Appellant’s

motion for extension of time and further ordered that Appellant file her brief by

October 19, 2011. In the October 13, 2011 order, we notified Appellant that her

brief had not been filed as required by Texas Rule of Appellate Procedure

38.6(a). See Tex. R. App. P. 38.6(a). We stated that we could dismiss the

appeal for want of prosecution unless appellant or any party desiring to continue

this appeal filed with the court within ten days a response showing grounds for

continuing the appeal. See Tex. R. App. P. 42.3.

        On October 20, 2011, Appellant filed a response to our October 13, 2011

order, and Appellant again requested more time to prepare her appellate brief

and to retain counsel. On October 21, 2011, we notified appellant that we had



                                      2
forwarded her docketing statement and affidavit of indigency to the pro bono

program administered by the State Bar of Texas and the Tarrant County Bar

Association’s Appellate Section. We also notified Appellant that we had received

her explanation for not timely filing her brief, and we stated that we would dismiss

the appeal for want of prosecution unless we received an appellant’s brief or an

appearance by an attorney within ten days. On October 28, 2011, we received

notification that appellant would not have pro bono counsel. As of this date, we

have not received an appellant’s brief.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

       Appellant shall pay all costs of this appeal, for which let execution issue.



                                                    PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: November 10, 2011




                                     3